 



Exhibit 10.19
ADVENTRX Pharmaceuticals, Inc.
Restricted Share Award Agreement
     This Restricted Share Award Agreement (this “Agreement”), dated as of ___
___, 200_, is entered into between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and ___, an individual (“Grantee”).
Background
     The Company has established the 2005 Equity Incentive Plan (“Plan”), to
provide incentive awards, among other things.
     Grantee has performed various services for the Company.
     The Compensation Committee of the Board of Directors of the Company has
determined that Grantee be granted shares of Common Stock of the Company
(“Common Stock”) under the Plan subject to the restrictions stated below and as
hereinafter set forth.
Agreement
     The parties to this Agreement, intending to be legally bound, agree as
follows:
     1. Terms of Plan. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed thereto in the Plan.
Grantee confirms and acknowledges that Grantee has received and reviewed a copy
of the Plan and the Information Statement, dated July ___, 2005, with respect to
the Plan. Grantee and the Company agree that the terms and conditions of the
Plan are incorporated in this Agreement by this reference.
     2. Grant of Shares. Subject to the terms and conditions of this Agreement
and of the Plan, including without limitation the vesting provisions set forth
in Section 3, in consideration for services previously rendered by Grantee, the
Company hereby grants to Grantee ________ (___) shares of Common Stock (the
“Shares”).
     3. Lapse of Risk of Forfeiture of Shares. All of the Shares are subject to
a Risk of Forfeiture should Grantee’s Continuous Service be terminated. [At the
end of each calendar month after ___, 200_], subject to Grantee’s Continuous
Service, the Risk of Forfeiture of the Shares shall lapse with respect to ___ of
the Shares and such portion of the Shares shall vest and become free of any
restriction pursuant to this Agreement. Upon the termination of Grantee’s
Continuous Service, all of the Shares which continue to be subject to a Risk of
Forfeiture (“Forfeited Shares”) immediately prior to such termination shall be
forfeited by Grantee, ownership of all such Forfeited Shares shall transfer back
to the Company and Grantee shall have no further rights with respect to any of
such Forfeited Shares.
     4. Restrictions Period. The Shares granted hereunder which are at any time
subject to a Risk of Forfeiture pursuant to Section 3, may not be sold, pledged,
gifted or otherwise transferred until such Shares are no longer subject to a
Risk of Forfeiture pursuant to this

 



--------------------------------------------------------------------------------



 



Agreement. The period of time prior to the date Shares are no longer subject to
a Risk of Forfeiture pursuant to this Agreement is referred to herein as the
“Restriction Period.”
     5. Legend. All certificates representing any Shares subject to a Risk of
Forfeiture pursuant to this Agreement (such Shares, the “Unvested Shares”) shall
have endorsed thereon during the Restriction Period the following legend:

   
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN
THE CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.

     6. Retention of Certificate. Any certificate or certificates evidencing any
Unvested Shares shall be deposited with the Secretary of the Company. The
Unvested Shares may also be held in a restricted book entry account in the name
of Grantee. Any such certificates or such book entry shares are to be held by
the Company until such time as the Risk of Forfeiture of such Shares shall lapse
pursuant to Section 3, after which the Company shall release certificate(s)
representing such Shares to Grantee.
     7. Grantee Stockholder Rights. During the Restriction Period, Grantee shall
have all the rights of a stockholder with respect to Unvested Shares except for
the right to transfer the Unvested Shares (as set forth in Section 4).
Accordingly, Grantee shall have the right to vote the Unvested Shares and
receive any dividends payable with respect to Unvested Shares.
     8. Taxes. Grantee shall be liable for any and all taxes, including
withholding taxes, arising out of the grant, issuance or lapse of the Risk of
Forfeiture of Shares. Grantee shall be responsible for filing with the Internal
Revenue Service an appropriate written notice of election pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended, if Grantee wishes to
make such an election. Grantee shall notify the Company in writing if Grantee
files such an election (a form of which is attached hereto) within 30 days of
the date of this Agreement. The Company intends, in the event it does not
receive from Grantee evidence of such filing, to claim a tax deduction for any
amount which would otherwise be taxable to Grantee in the absence of such an
election. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S
BEHALF.
     9. Fractional Shares. The Company shall not be required to deliver any
fractional Shares the Risk of Forfeiture of which may lapse pursuant to this
Agreement. In lieu of any delivery of any such fractional Share, the Company
shall, promptly after Grantee’s written request received after such time as such
fractional Share would otherwise be deliverable, pay to Grantee an amount in
cash (rounded to the nearest whole cent) equal to product of (x) the closing
price of a share of Common Stock on the trading day immediately prior to such
date multiplied by (y) the fraction of a Share to which Grantee would otherwise
be entitled.

 



--------------------------------------------------------------------------------



 



     10. Miscellaneous.
          10.1. Transfers in Violation of Restrictions. The Company shall not be
required (i) to transfer on its books any Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.
          10.2. Further Assurances. The parties agree to execute such further
instruments and to take such action as may reasonably be necessary to carry out
the intent of this Agreement.
          10.3. Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon delivery to Grantee
at such Grantee’s address then on file with the Company.
          10.4. No Employment or Guarantee of Continued Relationship. Nothing
contained in this Agreement or the Plan will be construed as creating an
employment relationship between the Company and Grantee. Nothing contained in
this Agreement or the Plan will be deemed to grant either party any right, power
or authority or create any obligation or duty, express or implied, to continue
the relationship between the parties.
          10.5. Entire Agreement. This Agreement, including the Plan, constitute
the entire agreement of the parties with respect to the subject matter hereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

         
ADVENTRX Pharmaceuticals, Inc.
  Grantee    
 
       
By:
       
 
 
 
(sign above this line)    
 
       
Name:
       
 
       
 
       
Its:
  Name:    
 
 
 
   
 
  (please print)    

 



--------------------------------------------------------------------------------



 



SECTION 83(b) ELECTION
     When you receive stock from the company in connection with your performance
of services the full enjoyment of which is conditioned upon the future
performance of substantial services by you, your income tax consequences are
determined under Section 83 of the Internal Revenue Code.
     The general rule of Section 83 is that you have a taxable event at the time
the stock vests or the risk of forfeiture lapses. At that time, you have
ordinary income equal to the excess (the “delta”) of the fair market value of
the stock at the time of vesting over the price paid by the person for the
stock, if any. If the stock has appreciated between the time of acquisition and
the time of vesting, the appreciation would be ordinary income to you (as would
any delta that existed when the stock was acquired). The tax holding period of
the stock commences when the stock vests and any subsequent appreciation would
be capital gain. If the stock is held for more than one year from the vesting
date any capital gain would be long-term capital gain.
     You may view this tax treatment as undesirable for two reasons. First, the
appreciation of the shares between the grant date and the vesting date would be
ordinary income to you. Ordinary income is currently taxed at federal rates up
to 35%, while the maximum federal rate on long-term capital gain is currently
15%. Second, the taxable event that occurs on the vesting date may not coincide
with a liquidity event, such as the sale of the corporation or shares of the
company. In the absence of a liquidity event, you may have a taxable event but
no cash with which to pay the taxes.
     For unvested stock, Section 83(b) of the Internal Revenue Code offers a
solution to the above-described tax consequences. A person who receives unvested
stock may elect to be taxed at the time the stock is granted. If you timely make
the Section 83(b) election, you would have ordinary income equal to the delta at
the time of grant (rather than at the time the stock vests). The holding period
would commence at the grant date and any subsequent appreciation would be
capital gain. If the one-year tax holding period is satisfied, all of the gain
would be long-term capital gain. Thus, the Section 83(b) election can result in
all of your gain being capital gain, however, tax would be due with respect to
the delta at the time you make the election.
     In order to timely make an election under Section 83(b), you must file the
Section 83(b) election with the Internal Revenue Service Center where you file
your income tax returns. You must file the election not later than 30 days after
the stock is granted. There is no relief for failing to timely file the
election. If you make this election, you must provide the election to us and you
must include a copy of the election with your tax return for the taxable year in
which the stock is acquired.
     NOTE: The foregoing is not a complete or thorough discussion of income and
other tax consequences of the receipt of stock and the company is not hereby
rendering any such advice. You are strongly urged to consult their own tax
advisors. Stock acquired from the exercise of stock options may subject you to
additional and different income and tax consequences, none of which are
discussed above.

 



--------------------------------------------------------------------------------



 



ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), to include in taxpayer’s
gross income or alternative minimum taxable income (to the extent applicable
under Section 83), as applicable, for the current taxable year, the amount of
any income that may be taxable to taxpayer in connection with taxpayer’s receipt
of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

         
 
  NAME OF TAXPAYER:    
 
 
 
   
 
       
 
  NAME OF SPOUSE:    
 
 
 
   
 
       
 
  ADDRESS:    
 
 
 
   
 
       
 
  TAXPAYER IDENTIFICATION NO.:    
 
 
 
   
 
       
 
  SPOUSE IDENTIFICATION NO.:    
 
 
 
   
 
       
 
  TAXABLE YEAR:    
 
 
 
   

2. The property with respect to which the election is made is described as
follows:

    ___ shares of Common Stock of ADVENTRX Pharmaceuticals, Inc. (the “Company”)
received pursuant to a Restricted Share Award Agreement, dated ___, between the
Company and the taxpayer.

3. The date on which the property was transferred is: _____ ____, 2006
4. The property is subject to the following restrictions:

    The shares vest over time, subject to the taxpayer’s continuous relationship
as a consultant or employee with the Company. Upon the termination of the
taxpayer’s relationship with the Company, all of the unvested shares outstanding
immediately prior to such termination shall be forfeited by the taxpayer,
ownership of all such unvested shares shall transfer back to the Company and the
taxpayer would have no further rights with respect to any of such unvested
shares.

5.   The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $___ per share for an aggregate fair market value of $___.  
6.   The amount (if any) paid for such property: $0.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

     
Dated:
   
 
   
 
   
 
  Print Name:
 
 
 
 
   
The undersigned spouse of taxpayer joins in this election.
   
 
   
Dated:
   
 
   
 
  Spouse of Taxpayer
 
   
 
  Print Name:
 
 
 

 